USDC IN/ND case 2:19-cr-00159-PPS-JEM document 11 filed 02/08/20 page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )       Case No. 2:19 CR 159
                                            )       Judge Philip P. Simon
SAMANTHA ELHASSANI,                         )
                                            )
                      Defendant.            )

  DEFENDANT’S UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

       Defendant, SAMANTHA ELHASSANI, by and through her attorneys, THOMAS

ANTHONY DURKIN and JOSHUA G. HERMAN, respectfully moves this Court, pursuant to

the Due Process and Effective Assistance of Counsel provisions of the Fifth and Sixth

Amendments to the Constitution of the United States, to continue the date of the sentencing

hearing, which is presently scheduled for March 5, 2020, to March 30, 2020.

       In support of this motion, Defendant, through counsel, shows to the Court the following:

       1.     On November 25, 2019, Defendant pled guilty to a one-count information

charging a violation of 18 U.S.C. §2339C(c)(2)(A). That plea was made pursuant to a written

plea agreement. (Dkt. #2). Sentencing was then scheduled for March 5, 2020. (Dkt. #6).

       2.     Counsel for Defendant respectfully request a short continuance to accommodate

their ongoing investigation; their need to consult with Defendant, who is in custody; and their

preparation of the response to the Draft PSR, which is presently due on February 12, 2020.

       3.     The government does not oppose this request for a continuance.
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 11 filed 02/08/20 page 2 of 3


       4.        The parties have conferred and would request that the sentencing be continued

from March 5, 2020 to March 30, 2020, which the parties understand is available and convenient

for the Court.

       5.        This request is made in good faith and not for the purposes of delay.



       WHEREFORE, Defendant respectfully requests that her sentencing presently set for

March 5, 2020 be continued by to a date that is convenient for the Court, namely March 30,

2020, and that all filing deadlines be continued accordingly.



                                                      Respectfully submitted,


                                                      /s/ Thomas Anthony Durkin
                                                      THOMAS ANTHONY DURKIN,



                                                      /s/ Joshua G. Herman
                                                      JOSHUA G. HERMAN
                                                      Attorneys for Defendant


DURKIN & ROBERTS
515 W. Arlington Place
Chicago, IL 60614
Tel: (312) 913-9300
Fax: (312) 913-9235
tdurkin@durkinroberts.com


LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com




                                                  2
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 11 filed 02/08/20 page 3 of 3



                              CERTIFICATE OF SERVICE

       Joshua G. Herman, Attorney at Law, hereby certifies that the foregoing Defendant’s
Unopposed Motion to Continue Sentencing Hearing was served on February 8, 2020, in
accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General Order on Electronic
Case Filing (ECF) pursuant to the district court’s system as to ECF filers.

                                                 /s/ Joshua G. Herman
                                                 JOSHUA G. HERMAN


LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com
